The exceptions taken in the progress of the trial in this case are very numerous. A very large portion are exceptions taken by the plaintiff (the respondent), others by the appellant, and as to many others, the case does not state by which party the objections were made, or which party took the exception, by diligent and laborious examination, that can doubtless be learned. The case is full of objections, upon which no rulings appear, and, of matter of conversation or discussion in no sense relevant to any review of the proceedings. The case bears the appearance of being *Page 27 
a copy of all the minutes of the stenographer, in the language and with the memoranda which he took on the trial. The charge of the judge is given in full, notwithstanding there are no exceptions taken thereto which bring it or any part of it under review. There does not appear even the apology for this, that it was made the ground of a motion for a new trial on the whole case, which might explain, though it would not justify, the presentation of the appellant's exceptions in this form.
With this gross violation of the rules of the Supreme and other courts (including the court in which the cause was heard on appeal), it was doubtless the province of the court below to deal. But we may properly say, as was said by BRONSON, Ch. J., inPrice v Powell (3 Comst. 322), if it be proper to review such a case, every doubt should be turned against the party making the bill.
When, to this apparent effort to obtain the delay which an appeal would secure, and yet avoid the labor and expense involved in a proper performance of the work involved, there is added that the appellant fails to appear or to submit any brief or points, the inference is not extraordinary that he has himself no confidence that any ground exists for disturbing the judgment.
The twenty-fifth rule of this court was not intended to impose upon the judges the duty of acting as counsel for the party who does not appear to prosecute or defend, but to save to parties acting in good faith a further opportunity to present a printed brief, and save the court the loss of time formerly consumed in hearing motions to open defaults.
The judgment should be affirmed with ten per cent damages.
All concur.
Judgment affirmed. *Page 28